Case 1:19-cv-03930-CM Document 28-5 Filed 05/13/19 Page 1 of 4




           EXHIBIT 5
                                      Case 1:19-cv-03930-CM Document 28-5 Filed 05/13/19 Page 2 of 4
                                                                                   TÍTULO DE REGISTRO DE MARCA


                                           SERVICIOS DIGITALES LUSAD, S. DE R.L. DE C.V.
Nacionalidad                              MEXICO
Domicilio                                 AV. PASEO DE LA REFORMA NUM. EXT. 296 NUM. INT. PISO 41 SUITE/OFICINA 41B130, JUAREZ
                                          CUAUHTEMOC, CUAUHTEMOC, CIUDAD DE MEXICO        06600    MEXICO




Registro                                  1796223                                                                                            Tipo de Marca                    MIXTA
Signo distintivo                          L1BRE y Diseño
Clase 45
Se aplica a SERVICIOS JURIDICOS PARA LA CONCESION DE LA EXPLOTACION Y ADMINISTRACION DEL SERVICIO DE SUSTITUCION DE TAXIMETROS
DEL TRANSPORTE PUBLICO INDIVIDUAL DE PASAJEROS.



Expediente            1891261
Fecha de presentación MAY 16, 2017
Hora                  13:09




Clasificación de          27.5.1,27.5.5,27.7.1,27.7.11,29.1.12
Elementos Figurativos (7)




La impresión del signo distintivo en este título puede presentar variaciones en el tono de los colores respecto al presentado en la solicitud de registro.
El registro de referencia se otorga con fundamento en los artículos 1º, 2º fracción V, 6º fracción III, 125 y 126 de la Ley de la Propiedad Industrial.

De conformidad con el artículo 95 de la Ley de la Propiedad Industrial, el presente registro tiene una vigencia de diez años contados a partir de la fecha de presentación de la solicitud y el mismo podrá renovarse por
periodos de la misma duración, en los términos establecidos en los artículos 133 y 134 del mismo Ordenamiento Legal.

Quien suscribe el presente título lo hace con fundamento en los artículos 6º fracción III y 7º BIS 2 de la Ley de la Propiedad Industrial; 1º, 3º fracción V inciso b), subíndices ii) y iii) primero y segundo guion
respectivamente, 4º, 5º, 11, fracción II y último párrafo y 13 fracción III del Reglamento del Instituto Mexicano de la Propiedad Industrial; 1º, 3º, 4º, 5º fracción V inciso b, subíndices ii) y iii) primero y segundo guion
respectivamente, 17 fracción III, 28 y 31 del Estatuto Orgánico de este Instituto; 1º, 3º y 6º inciso a) párrafos antepenúltimo, penúltimo y último del Acuerdo que delega facultades en los Directores Generales Adjuntos,
Coordinador, Directores Divisionales, Titulares de las Oficinas Regionales, Subdirectores Divisionales, Coordinadores Departamentales y otros Subalternos del Instituto Mexicano de la Propiedad Industrial.
Ordenamientos Legales cuyas reformas, adiciones y modificaciones se encuentran vigentes a la fecha de emisión del presente título.

De ser el caso, el presente se signa con firma electrónica avanzada, lo anterior con fundamento en los artículos 7 BIS 2 de la Ley de la Propiedad Industrial; 3o de su Reglamento, y 1 fracción III, 2 fracción V, 26 BIS y
26 TER del Acuerdo por el que se establecen los lineamientos para el uso del Portal de Pagos y Servicios Electrónicos (PASE) del Instituto Mexicano de la Propiedad Industrial, en los trámites que se indican.



                                                             CIUDAD DE MEXICO, A 11 DE SEPTIEMBRE DE 2017.
                                         SUBDIRECTOR DIVISIONAL DE EXAMEN DE SIGNOS DISTINTIVOS 'A'
                                                    IcjphACY9/JENR0Omiq1RZ2fEEWuk/5JraDTCkpux2qI4FqjEJ4yFW4ItiPm+D6JDOkH7kBcQL/1
                                                A+PLlEGK4oAyHekgpLiTgXEL8THs1fIMO2NdBw4XXMHKGW6T2UU2CM8YukMZKdT2YXGz4DNBdErU
                                                  An+YwyW2yAwFhPsnc4j9DBOB4wrwrQ54OfHUIXbhuheQ7TyMtp1aH/udtUG6IAVmW0v59U5mQypl
                                                 7rqWtW8z4FR72zkMdwDhXCAsZPKNWRpM7Ks8FloZ0N+w9rW55Oxzi3hiBNYqBc1LaMVy7cO1c/Fq
   NVM/213235                                                       x7zIN4RMRcV+oXyEGUK9s+i6lRN9UTJ3EUgA8w==
   1 de 1                                                     LIC. JOSE DANIEL GARCIA RODRIGUEZ                                                                                           20170830419
                    Case 1:19-cv-03930-CM Document 28-5 Filed 05/13/19 Page 3 of 4



          IMPI
             MEXICAN
        INSTITUTE OF                                                  TITLE OF TRADEMARK REGISTRATION
          INDUSTRIAL
           PROPERTY

                                 SERVICIOS DIGITALES LUSAD, S. DE R.L. DE C.V.

Nationality                      MEXICO
Domicile                         AV. PASEO DE LA REFORMA EXTERNAL NUMBER 296 INTERNAL NUMBER FLOOR
                                 41 SUITE/OFFICE 41B130, JUAREZ CUAUHTEMOC, CUAUHTEMOC,
                                 MEXICO CITY     06600    MEXICO



Registration                     1796223                                                          Type of Mark                     MIXED
Distinctive Mark                 L1BRE and Design
Class 45

Applies to LEGAL SERVICES FOR THE CONCESSION OF OPERATION AND ADMINISTRATION OF THE
SERVICE OF REPLACEMENT OF TAXIMETERS FOR PUBLIC INDIVIDUAL PASSENGER
TRANSPORTATION.


File                             1891261
Filing date                      MAY 16, 2017
Time                             01:09 PM


Classification of                27.5.1, 27.5.5, 27.7.1, 27.7.11, 29.1.12
Figurative
Elements (7)



The printed version of the distinctive mark in this title may vary in terms of color tones compared with the one filed in the application for registration.

The referenced registration is granted based on Articles 1, 2, Section V, Article 6, Section III, and Articles 125 and 126 of the Mexican Industrial Property Act.

According to Article 95 of the Mexican Industrial Property Act, this present registration is valid for ten years calculated from the filing date of the application, and
this registration can be renewed for periods of the same duration, pursuant to the terms set forth in Articles 133 and 134 of the same Legal Regulations.

This present title is signed based on Article 6, Section III, and Article 7 B 2 of the Mexican Industrial Property Act; Articles 1, 3, Section V, Item b), subindices ii)
and iii), first and second dash, respectively, Articles 4, 5, 11, Section II and last paragraph, and Article 13, Section III of the Regulation of the Mexican Industrial
Property Institute; Articles 1, 3, 4, 5, Section V, Item b, subindices ii) and iii), first and second dash, respectively, Article 17, Section III, Articles 28 and 31 of the
Basic Statute of this Institute; Articles 1, 3, and 6, Item a), antepenultimate, next-to-last, and last paragraphs of the Resolution delegating powers to the Deputy
General Directors, Coordinator, Divisional Directors, Holders of Regional Offices, Deputy Divisional Directors, Departmental Coordinators and other Deputy
Officers of the Mexican Industrial Property Institute. The reforms, additions, and modifications of these Legal Regulations are in force and effect as of the date of
issuance of this present title.

As applicable, this present title is signed by using an advanced electronic signature, based on Article 7 B 2 of the Mexican Industrial Property Act; Article 3 of its
Regulation, and Article 1, Section III, Article 2, Section V, Article 26 B and 26 C of the Resolution establishing the guidelines for use of the Electronic Payments
and Services Portal (PASE) of the Mexican Industrial Property Institute for the indicated administrative steps.


                                   MEXICO CITY, ON SEPTEMBER 11, 2017.
                 THE DEPUTY DIVISIONAL DIRECTOR OF EXAMINATION OF DISTINCTIVE MARKS 'A'

NVM/213235
1 of 1
                                                 LIC. JOSE DANIEL GARCIA RODRIGUEZ                                                        20170830419
Case 1:19-cv-03930-CM Document 28-5 Filed 05/13/19 Page 4 of 4
